UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52297 FRONTIER BEVERAGE COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 06-1678089 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1837 Harbor Avenue, Post Office Box 13098, Memphis, Tennessee (Address of principal executive offices) (Zip Code) (877) 233-7359 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of May 9, 2012 was 18,781,000. TABLE OF CONTENTS Page PARTI –FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 1 Balance Sheets 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PARTII – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURES 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 11 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER BEVERAGE COMPANY, INC. BALANCE SHEETS March 31, December 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance of $3,234 and $3,234 Inventory Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Notes and loans payable to related party $ $ Accrued compensation-related parties Accounts payable Accrued interest-related parties Accrued royalties Total current liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock - par value $0.001; 100,000,000 shares authorized;no shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock - par value $0.001; 100,000,000 shares authorized;18,781,000 shares issued and outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying footnotes are an integral part of these financial statements. 1 FRONTIER BEVERAGE COMPANY, INC. STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, 2012 March 31, 2011 Revenues, net $ $ Cost of goods sold Gross profit Selling, general and administrative Total operating expenses Loss from operations ) ) Interest expense ) ) Total other expense ) ) Loss before taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Loss per share, basic and diluted $ ) $ ) Weighted average number of shares outstanding, basic and diluted The accompanying footnotes are an integral part of these financial statements. 2 FRONTIER BEVERAGE COMPANY, INC. STATEMENTS OF CASH FLOWS UNAUDITED Three Months Ended March 31, 2012 March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Impairment of inventory ) ) Changes in assets and liabilities: Accounts receivable ) ) Inventory Prepaid expenses Accounts payable ) Accrued expenses and other current liabilities Net cash flows provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related parties Capital contribution Repayment of related party debt ) ) Bank overdraft - ) Net cash flows provided by (used by) financing activities ) Increase in cash - Cash, beginning of year - Cash, end of year $ $
